PER CURIAM.
Mitchell was convicted in the Southern District of New York for the interstate transportation of a woman for immoral purposes. He was sentenced on March 17, 1942, to serve a term of four years and ten months in the penitentiary. On appeal the judgment of conviction was affirmed and certiorari was denied by the Supreme Court on March 27, 1944. United States v. Mitchell, 2 Cir., 137 F.2d 1006, certiorari denied 321 U.S. 794, 64 S.Ct. 785, 88 L.Ed. 1083.
Pending his appeal Mitchell did not elect to begin service of his sentence, but remained confined in the custody of the trial court. There is, therefore, no merit in his present contention that he began service of his sentence on March 17, 1942. Mosheik v. Bates, 66 App.D.C. 318, 87 F.2d 221; Baker v. Hunter, 10 Cir., 142 F.2d 615.
The judgment is affirmed.